Name: Council Regulation (EEC) No 2478/77 of 7 November 1977 on the system for guaranteeing the stabilization of earnings from certain commodities exported by the ACP States and the overseas countries and territories associated with the Community and repealing Regulation (EEC) No 158/76
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 11 . 77 Official Journal of the European Communities No L 287/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2478/77 of 7 November 1977 on the system for guaranteeing the stabilization of earnings from certain commodities exported by the ACP States and the overseas countries and territo ­ ries associated with the Community and repealing Regulation (EEC) No 158/76 Whereas Regulation (EEC) No 158 /76 should consequently be replaced by this Regulation , HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 213 thereof, Having regard to the recommendation from the Commission , Whereas Article 17 of the ACP-EEC Convention of Lome establishes the list of products covered by the system of stabilization of export earnings of the ACP States ; Whereas by Council Decision 76/568 /EEC of 29 June 1976 on the association of the overseas countries and territories with the European Economic Commu ­ nity (') the same system was introduced for the said countries and territories ; Whereas Council Regulation (EEC) No 158 /76 of 20 January 1976 on the system for guaranteeing the stabilization of earnings from certain commodities exported by the ACP States and the overseas countries and territories associated with the Community (2 ) provided for the sending by the Member States to the Commission of statements of imports of the products covered by the said stabilization system ; Whereas Decision No 3 of the ACP-EEC Council of Ministers of 14 April 1977 amended the list set out in Article 17 of the Convention ; Whereas the ACP States and the countries and territo ­ ries covered by the system of stabilization of export earnings should be specified ; Article 1 1 . Before the end of each month , Member States shall forward to the Commission a statement of imports during the previous month of the products listed in Annex I :  from the ACP and other States listed in Annex II ,"  from the countries and territories listed in Annex III . 2 . However, in the case of imports in 1977 of products falling within the following headings listed in Annex I , a statement drawn up on a monthly basis shall be sent to the Commission before 31 January 1978 : 15.07-29 , 09.05-00 , 09.07-00 , 53.01-10 to 53.01 ­ 40 , 53.02-95, 13.02-91 , 12.07-10 , 13.03-15, 33.01-23 . Article 2 The statement referred to in Article 1 shall give details of all products :  which are released for home use in the Member State concerned, (&gt;) OJ No L 176, 1 . 7 . 1976, p. 8 . ( 2 OJ No L 18 , 27 . 1 . 1976 , p. 3 .  which are brought under the inward processing arrangements there in order to be processed . I No L 287/2 Official Journal of the European Communities 11 . 11 . 77 Article 3 The statement referred to in Article 1 shall show the country of origin of the products, according to the common geographical code in force, the quantities imported and the cif values of these imports, in the national currencies of the Member States . Article 4 Regulation (EEC) No 158/76 is hereby repealed . Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 November 1977. For the Council The President A. HUMBLET 11 . 11 . 77 Official Journal of the European Communities No L 287/3 ANNEX I Products referred to in Article 1 NIMEXE code Description of goods (a) Ground-nut products 12.01-31 to 12.01-35 Oil seeds and oleaginous fruit, whole or broken : Ground-nuts, in shell or shelled 15.07-74 and 15.07-87 Ground-nut oil for the manufacture of foodstuffs for human consumption , crude Ground-nut oil for the manufacture of foodstuffs for human consumption , other 23.04-10 Oil-cake and other residues (except dregs) resulting from the extrac ­ tion of vegetable oils : Other : Of ground-nuts (b) Cocoa products 18.01-00 Cocoa beans , whole or broken , raw or roasted 18.03-10 to 18.03-30 Cocoa paste ( in bulk or in block), whether or not defatted : Not defatted Wholly or partly defatted 18.04-00 Cocoa butter (fat or oil ) (c) Coffee products 09.01-11 to 09.01-17 Coffee , whether or not roasted or freed of caffeine ; coffee husks and skins ; containing coffee in any proportion : Coffee , unroasted : Not freed of caffeine ; freed of caffeine Coffee , roasted : Not freed of caffeine ; freed of caffeine 21.02-10 Extracts , essences or concentrates of coffee ; preparations with a basis of coffee extracts , essences or concentrates (d) Cotton products 55.01-10 to 55.01-90 Cotton , not carded or combed 55.02-10 to 55.02-90 Cotton linters, raw and other (e) Coconut products 08.01-71 to 08.01-75 Coconuts : Desiccated coconut Other 12.01-42 Oil seeds and oleaginous fruit , whole or broken : Copra 15.07-29 and 15.07-77 Coconut or copra oil for technical or industrial uses , crude and 15.07-92 Coconut or copra oil for the manufacture of foodstuffs for human consumption , crude 11 . 11 . 77No L 287/4 Official Journal of the European Gommunities NIMEXE code Description of goods Coconut or copra oil for the manufacture of foodstuffs for human consumption , other 23.04-20 Oil-cake and other residues (except dregs) resulting from the extrac ­ tion of vegetable oils : Other : Of copra (= of coconut) (f) Palm, palm nut, and kernel products 15.07-19 and 15.07-61 Palm oil , for technical or industrial uses , crude and 15.07-63 Palm oil , for the manufacture of foodstuffs for human consumption , crude r Palm oil , for tne manufacture of foodstuffs for human consumption , other 15.07-31 and 15.07-78 Palm kernel oil , for technical or industrial uses , crude and 15.07-93 Palm kernel oil , for the manufacture of foodstuffs for human consumption , solid or fluid , other than in packings of 1 kg or less , crude Palm kernel oil , for the manufacture of foodstuffs for human consumption , solid or fluid , other than in packings of 1 kg or less, other 23.04-30 Oil-cake and other residues (except dregs) resulting from the extrac ­ tion of vegetable oils : Other : Of palm nuts or kernels 12.01-44 Oil seeds and oleaginous fruit, whole or broken : Palm nuts and kernels (g) Raw hides, skins and leather 41.01-11 to 41.01-95 Raw hides and skins (fresh , salted, dried , pickled or limed), whether or not split , including sheepskins in the wool 41.02-05 to 41.02-50 Bovine cattle leather (including buffalo leather) and equine leather, except leather falling within heading No 41.06, 41.07 or 41.08 41.03-10 to 41.03-99 Sheep and lamb skin leather, except leather falling within heading No 41.06, 41.07 or 41.08 41.04-10 to 41.04-99 Goat and kid skin leather, except leather falling within heading No 41.06, 41.07 or 41.08 (h) Wood products 44.03-20 to 44.03-99 Wood in the rough , whether or not stripped of its bark or merely roughed down 44.04-20 to 44.04-98 Wood, roughly squared or half-squared, but not further manufac ­ tured 44.05-10 to 44.05-79 Wood sawn lengthwise, sliced or peeled , but not further prepared , of a thickness exceeding 5 mm (i) Fresh bananas 08.01-31 Bananas : Fresh (j) Tea and spices 09.02-10 and 09.02-90 Tea : In immediate packings of a net capacity not exceeding 3 kg Other 11 . 11 . 77 Official Journal of the European Communities No L 287/5 NÃ MEXE code Description of goods 09.05-00 Vanilla 08.07-00 Cloves (whole fruit, cloves and stones) (k) Raw sisal 57.04-10 Sisal fibres and other fibres of the Agave family, including waste of such fibres and pulled or garnetted rags or ropes (1) Iron ore 26.01-12 to 26.01-18 Metallic ores and concentrates and roasted iron pyrites : Iron ores and concentrates and roasted iron pyrites (m) Wool 53.01-10 to 53.01-40 (n) Other animal hair (fine or coarse) 53.02-95 Sheep's or lambs' wool not carded or combed Fine animal hair : Of Angora goats (mohair) (o) Gums 13.02-91 Gum arabic (p) Pyrethrum 12.07-10 and 13.03-15 Pyrethrum (flowers, leaves, stems, peel and roots) Saps and extracts from pyrethrum (q) Essential oils 33.01-23 Essential oils, terpeneless, of ylang-ylang No L 287/6 Official Journal of the European Communities 11 . 11 . 77 ANNEX II ACP and other States referred to in Article 1 1 . African States : Mauritania, Mali , Upper Volta, Niger, Senegal , Ivory Coast, Togo, Benin, Cameroon, Chad, Central African Empire , Gabon , Congo, Rwanda, Burundi , Somalia, Zaire , Kenya, Uganda, Tanzania, Bots ­ wana, Lesotho, Swaziland, Gambia, Ghana, Malawi , Nigeria, Sierra Leone, Zambia, Ethiopia, Guinea, Equatorial Guinea, Guinea-Bissau, Liberia, Sudan . 2 . Caribbean States : Barbados, Guyana, Jamaica, Bahamas, Grenada, Trinidad and Tobago, Surinam. 3 . Pacific States : Fiji , Western Samoa, Tonga. 4. Indian Ocean States : Madagascar, Mauritius, the Comoros, Seychelles . 5 . Countries which have requested accession or are in the process of acceding to the Convention : Cape Verde, Republic of Djibouti , Papua New Guinea, Sao Tome and Principe . 11 . 11 . 77 Official Journal of the European Communities No L 287/7 ANNEX III Countries and territories referred to in Article 1 1 . Overseas countries of the Kingdom of the Netherlands :  Netherlands Antilles (Aruba, Bonaire, Curasao and St Martin , Saba, St Eustasius). 2 . Overseas territories of the French Republic :  Mayotte ,  New Caledonia and dependencies,  Wallis and Futuna Islands,  French Polynesia,  French Southern and Antarctic Territories . 3 . Overseas countries and territories of the United Kingdom of Great Britain and Northern Ireland :  Belize ,  Brunei ,  Associated States of the Caribbean (Antigua, Dominica, St Lucia , St Vincent, St Christopher, Nevis and Anguilla),  Cayman Islands,  Falkland Islands and dependencies,  Gilbert Islands,  Solomon Islands,  Turks and Caicos Islands,  British Virgin Islands,  Monserrat,  Pitcairn ,  St Helena and dependencies ,  British Antarctic territory,  British Indian Ocean territory,  Tuvalu . 4 . Anglo-French Condominium of the New Hebrides .